Citation Nr: 1134649	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder for the period from May 17, 1999 to May 3, 2000.

2. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder for the period from July 1, 2000 to March 1, 2001.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder for the period on and after July 1, 2001.

4. Entitlement to an effective date prior to July 1, 2001 for the grant of a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active military duty from February 1969 to February 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  From May 17, 1999 to May 3, 2000, the Veteran's posttraumatic stress disorder was manifested by flashbacks; depression; sleep difficulties, including insomnia; isolation; poor concentration; poor eye contact; thought processes that showed a paucity of ideation and a pattern of admitting to negative views about others and the future; hopelessness; conflict with authority figures and members of the opposite sex; exhaustion; impaired insight; a disconnection from his feelings; anxiety around other people; feelings of alienation; chronic tension and nervousness; a difficult time discussing wartime events; easy anger; and "vivid" memories of his service.

2.  From July 1, 2000 to March 1, 2001, the Veteran's posttraumatic stress disorder was manifested by coherent and relevant speech, but with diminished psychomotor activity; "fair" remote and recent memory; "fair" judgment and insight; avoidance behavior; depression; sleeping difficulty; difficulty concentrating; an exaggerated startle response; hypervigilance; nightmares; flashbacks; acting or feeling that inservice events were recurring; intense psychological distress upon exposure to events that symbolized or resembled an aspect of his inservice traumatic events; a markedly diminished interest in significant activities; feelings of detachment from others; a restricted range of affect; being unable to experience feelings of love; social isolation; mistrust of others; and guilt.

3.  On and after July 1, 2001, the Veteran's posttraumatic stress disorder was manifested by concentration and memory difficulties; isolation; easy irritation; a decreased frustration tolerance; distrust and/or suspiciousness; jitteriness and or nervousness; flashbacks; a dislike of crowds; sleep difficulties, including nightmares and cold sweats; hypervigilance; feelings of detachment; depressed mood; impaired impulse control; poor and evasive eye contact; anger/hostility; an exaggerated startle response; avoidance behavior; diminished interest in significant activities; poor judgment; poor insight; difficulty adapting to stressful situations; and an inability to maintain effective relationships.

4.  The Veteran submitted a claim of entitlement to a total rating based on individual unemployability on June 26, 2001, which was granted in a November 2002 rating decision and assigned an effective date of July 1, 2001.

5.  The Veteran submitted a claim of entitlement to an increased rating for posttraumatic stress disorder on April 24, 2000.

6.  It is factually ascertainable that the Veteran was unemployable due to his service-connected posttraumatic stress disorder on May 17, 1999.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for posttraumatic stress disorder is not warranted from May 17, 1999 to May 3, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  A rating in excess of 50 percent for posttraumatic stress disorder is not warranted from July 1, 2000 to March 1, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  A rating in excess of 70 percent for posttraumatic stress disorder is not warranted on and after July 1, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for an effective date of May 17, 1999, for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the RO issued notice letters to the Veteran in May 2000, March 2001, October 2002, and March 2010.  These letters did not individually or collectively satisfy the duty to notify provisions relating to the Veteran's above-captioned claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  However, the Board finds that the Veteran was provided constructive notice via two May 2004 statements of the case, and the November 2005, November 2006, and June 2008 Board decisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Further, prior to the initial adjudication of the above-captioned claims, the Veteran was not provided with notice of how VA assigns disability ratings or effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that said, however, the Veteran demonstrated actual knowledge of this information in statements made regarding his claim for an earlier effective date for the grant of a total rating based on individual unemployability (TDIU).  Moreover, the Veteran was constructively notified of such information via the November 2002 rating decision, two May 2004 statements of the case, and the November 2005, November 2006, and June 2008 Board decisions.
 
Additionally, the Board finds that the Veteran was constructively notified that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  This constructive notification came via the two May 2004 statements of the case, and the November 2005, November 2006, and June 2008 Board decisions.  These documents also informed the Veteran of the general requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

Based on the above, the Board finds that the content requirements of the notice VA is to provide have not been met.  However, the purpose behind the notice requirements has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claims, including multiple opportunities to present pertinent evidence.  Specifically, the Veteran was issued a letter on May 1, 2006; February 13, 2008; and October 23, 2009, each requesting that he submit or identify additional relevant evidence in support of his claims.  As such, the Board finds that the Veteran was not prejudiced by inadequate notice and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to the claims at issue herein, the Veteran underwent adequate VA examinations in order to ascertain his employability and the severity of his service-connected posttraumatic stress disorder (PTSD).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from February 1969 to February 1971.  In January 1997, service connection was granted for PTSD and a 30 percent evaluation was assigned thereto, effective September 12, 1996.  In June 1999, the 30 percent rating was increased to 50 percent, effective May 17, 1999.  

On April 24, 2000, the Veteran submitted a claim of entitlement to an evaluation in excess of 50 percent for his service-connected PTSD.  In May 2001, a total rating was assigned to the Veteran's PTSD, effective from May 3, 2000 to July 1, 2000, based on evidence of the Veteran's hospitalization for PTSD treatment.  From July 1, 2000 to March 1, 2001, a 50 percent rating was assigned for the Veteran's PTSD.  A total rating was assigned to the Veteran's PTSD on and after March 1, 2001 for a second hospitalization for PTSD treatment.  The May 2001 rating decision occurred during the Veteran's second period of hospitalization.  As such, the RO assigned a prospective rating of 50 percent on and after the date of the Veteran's hospital discharge, pending the results of a VA examination.

On June 26, 2001, the Veteran submitted a claim of entitlement to TDIU.  In February 2002, the Veteran underwent a VA examination.  In November 2002, TDIU was granted, and a 70 percent evaluation was assigned to the Veteran's service-connected PTSD, both effective July 1, 2001.  The Veteran perfected an appeal of the November 2002 rating decision, seeking an evaluation in excess of 50 percent for PTSD from May 17, 1999 to May 3, 2000; an evaluation in excess of 50 percent for PTSD from July 1, 2000 to March 1, 2001; an evaluation in excess of 70 percent on and after July 1, 2001 for PTSD; and an earlier effective date for the grant of TDIU.

In a November 2005 decision, the Board denied the claims on appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's November 2005 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development of the Veteran's claim.

A letter was sent to the Veteran on May 1, 2006, wherein he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No evidence or argument was received.

In November 2006, the Board again denied entitlement to the claims on appeal.  The Veteran appealed the Board's decision to the Court.  In November 2007, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's November 2006 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued a December 2007 Order remanding the case to the Board for further development of the Veteran's claim.

A letter was sent to the Veteran on February 13, 2008, wherein he was invited to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  Although he was given 90 days from the date of the letter, the Veteran did not submit or identify additional evidence or argument.

In June 2008, the Board denied entitlement to the claims on appeal.  The Veteran again appealed to the Court.  In March 2009, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's June 2008 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued a June 2009 Order remanding the case to the Board for further development of the Veteran's claim.  

Subsequent to the June 2009 Order, the Veteran was sent a letter, dated in October 2009, wherein he was provided 90 days from the date of that letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  See 38 C.F.R. §§ 3.110, 20.1304 (2010).  Included with this letter, the Veteran was provided a "90-Day Letter Response Form."  This response form allowed the Veteran to indicated that he was (1) not submitting any additional evidence; or (2) that he was submitting additional evidence and wanted his claims to be re-adjudicated by the RO; or (3) that he was submitting additional evidence, was waiving his right to RO review, but wanted the Board to delay an additional 90-days before re-adjudicating his claims; or (4) that he was submitting additional evidence, was waiving his right to RO review, and wanted the Board to immediately re-adjudicate his claims.

In January 2010, the Veteran submitted a letter from a psychiatrist, dated in December 2009, concerning the Veteran's past and ongoing treatment for PTSD.  The psychiatrist also provided an opinion as to the Veteran's employability.  In March 2010, the Board found that the December 2009 letter was pertinent to the Veteran's increased rating claims and to his claim of entitlement to an earlier effective date for the grant of TDIU.  38 C.F.R. § 20.1304 (c).  Further, on the response form, the Veteran indicated that he did not waive RO review of the December 2009 letter and wanted his claims to be remanded to the RO for re-adjudication.  As such, in March 2010, the Board found that remanding the Veteran's claims was required in order to ensure that the Veteran was not deprived of due process.  The Board also observed that the then most recent VA examination wherein the severity of the Veteran's PTSD was assessed was dated in February 2002.  The Board found that this examination was too remote to adequately assess the present severity of the Veteran's service-connected PTSD and, thus, remanded the Veteran's claims in order to obtain current treatment records and to afford the Veteran a VA examination. 

In March 2010, the RO sent the Veteran a letter requesting that he submit or identify any additional relevant evidence in support of his claims.  To date, the Veteran has not responded to this letter.  While VA has a duty to assist the Veteran in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In May 2010, the Veteran underwent a VA examination to ascertain the current severity of his service-connected PTSD.  The VA examiner reviewed the Veteran's treatment reports, statements, and administered a comprehensive examination, including a mental status examination.  The examiner also rendered a thorough opinion, with references to evidence in the claims file, as to the Veteran's employability.  That same month, the RO re-adjudicated and denied the Veteran's claims in a supplemental statement of the case.  Based on a longitudinal review of the evidence of record, the Board finds that the RO substantially complied with the directives of the March 2010 remand.  As such, a remand for curative action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claims have been remitted to the Board for further appellate review.

I.  Schedular PTSD Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2010).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Generally, in a claim for an increased disability rating, a veteran will be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted above, the Veteran's service-connected PTSD was granted a temporary 100 percent disability rating from May 3, 2000 to July 1, 2000, and from March 1, 2001 to July 1, 2001, while he was hospitalized.  As such, the maximum benefit allowable under the applicable regulations has been assigned for these periods and, thus, no increased schedular ratings are available.  However, increased ratings are for consideration for those periods before and after both hospitalizations.  The Board will consider the evidence dated during the periods of hospitalization, but only to the extent that it relates to the Veteran's disability picture from May 17, 1999 to May 3, 2000; July 1, 2000 to March 1, 2001; and on and after July 1, 2001.
A.  In Excess of 50 Percent from May 17, 1999 to May 3, 2000

The Veteran was requested to attend a routine VA examination on December 30, 1998 to ascertain the severity of his service-connected PTSD, but he failed to appear.  In a letter dated January 20, 1999, the RO informed the Veteran that his benefits would stop effective April 1, 1999 because he failed to appear for the December 30, 1998 examination.  The Veteran was informed that he could prevent the cessation of his benefits if he provided good reason as to why he did not appear for the December 30, 1998 examination.  Further, he could either inform the RO that he was ready to undergo an examination, after which one would be afforded to him; or explain why he would be unable to attend a future VA examination.  

In a letter dated on March 19, 1999, the Veteran stated that he never received a letter scheduling him for the December 30, 1998 examination, and that he was ready to undergo a VA examination.  The Veteran was then scheduled for a VA examination on April 8, 1999; he again failed to report.  Accordingly, pursuant to an April 26, 1999 rating decision, the RO reduced the rating assigned to the Veteran's PTSD from 30 percent to noncompensable, effective April 1, 1999.  

In a letter dated on April 29, 1999, the Veteran reported that he did not receive notice scheduling the April 8, 1999 VA examination, and that he was willing to do what was necessary in order to restart his benefits.

On May 17, 1999, the Veteran underwent a VA examination to ascertain the severity of his service-connected PTSD.  The Veteran's claims file was not made available to the VA examiner at the time of the examination.  The Veteran reported that his chief complaint was depression.  Although he had been provided a prescription to treat said depression, he stated that he "mostly" did not take the medication.  He reported that he lived alone and was "mostly" withdrawn.  His brother lived downstairs and served as his Social Security benefits payee.  The Veteran then reported that he was hospitalized on several occasions, "some with alcohol and some without it."  He also report that he experienced symptoms of PTSD, but "not as often as he used to."  He preferred to be totally isolated because, when he was alone, he felt as though he could manage his symptoms.  The Veteran reported a single suicide attempt approximately five years before this examination, but no attempts since then.  The Veteran stated that he was divorced twice and has three children from the marriages.  The Veteran "occasionally" went to a veterans service organization to "see some of the guys," but did not like to attend group therapy because it aggravated his symptoms.  He endorsed feeling depressed "most of the time," poor sleep, and poor concentration.  He denied suicidal urges as long as he stayed by himself.  With respect to working, the Veteran stated that he was a truck driver until 1993, but quit because he could not concentrate and could not perform to the satisfaction of his superiors.  Occupational accommodations could not be made and, thus, he applied for and was granted Social Security disability benefits.  Upon examination, the Veteran appeared older than his stated age.  He demonstrated poor eye contact; a monotonous voice and range; and soft, low-volume, low-speed speech.  His thought processes showed paucity of ideation and a pattern of admitting to negative views about others and the future.  He also had a tendency to "express waxing and waning hopelessness."  He denied suicidal ideations for "some time," and denied persecutory ideation.  His perceptual system showed no auditory or visual hallucinations.  He was alert and oriented, but his concentration and attention were very marginal.  The diagnosis was PTSD with a GAF score of 43.

A February 3, 2000 emergency assessment note showed that the Veteran denied alcohol or drug problems, but endorsed history of drinking alcohol, smoking marijuana once per week, and buying Valium on the streets.  The Veteran stated that he drank alcohol, used marijuana, and took Valium in order to relax; otherwise, he would become "hyper" and "lose control."  The Veteran said that he lived alone.  He also said that he would go to a library almost every day to check out movies.  He endorsed experiencing flashbacks of his youth and having a seizure five months earlier.  He did not seek medical attention for the seizure and did not experience a recurrence thereof.  He denied homicidal and suicidal thoughts.

On February 9, 2000, the Veteran reported to a VA psychologist that he had been unemployed since 1993 and that he had a history of alcohol abuse.  The Veteran stated that he subsisted on Social Security and VA disability benefits.  He reported that he and his spouse had lived apart for 13 years; that he spends most of his time alone watching movies; and that he always had conflict with authority figures.  He endorsed often feeling run down, exhausted, and sometimes burnt out.  He was encouraged by his friends to seek help given his behavior, but the Veteran was unable to provide any insight as to what behavior his friends were referring.  The psychologist opined that the Veteran was not very introspective and that he was probably disconnected from his feelings "for the most part."  Psychological testing was scheduled in order to better understand the Veteran's basic personality structure.

On February 16, 2000, the Veteran and the psychologist reviewed the results from the psychological testing.  The Veteran's profile was characterized by symptoms of anxiety, depression, and feelings of alienation, as well as a variety of somatic complaints.  He harbored resentment and hostility toward people who have disappointed him.  The psychologist stated that the Veteran appeared to be "overcontrolled," and, as a result, was likely to express his negative feelings in indirect and passive ways.  The Veteran's problem with authority figures and members of the opposite sex tended to lead him to isolation.  The psychologist also opined that the Veteran lacked insight, which resulted in an inability to recognize the insecurities and dependency that underlies his behavior.

On February 22, 2000, the Veteran discussed his anxiety with the psychologist, but was unable to articulate on cognitions that were associated with this symptom.  The Veteran did recognize, however, that his anxiety occurred when he was around other people.  In the past, the Veteran used alcohol to relax, but denied then current use. 

A February 29, 2000 psychologist note demonstrated that the Veteran reported chronic tension and nervousness.  The Veteran had a difficult time discussing wartime events because he tended to lose the connection between his feelings and the complex of events that produced them.  

On March 7, 2000, the Veteran complained of continued problems with tension, anxiety, and insomnia.  He stated that he was prescribed various medications because he was always a "high strung" individual.  Due to the Veteran's lack of insight, the psychologist stated that was difficult to establish a pattern with respect to the Veteran's reported symptoms.

On March 21, 2000, the Veteran attended a VA medication management appointment.  He reported "extreme" anxiety and being easily angered.  The Veteran was given a new prescription medication to treat his anxiety.  According to a March 28, 2000 treatment report, the new medication appeared to help "settle down" the Veteran.  The Veteran reported that he was sleeping better.  Continued attempts were made to get the Veteran to connect his wartime events to his current feelings or symptoms.

An April 4, 2000 treatment report demonstrated that the Veteran reported his new medication was "beginning to work."  He endorsed feeling less anxious; was not having any difficulty sleeping; and was pleased that his life was more stable than it had been in the previous 10 years.  The psychologist observed that the Veteran's needs were modest and that he was thinking more about plans for the future.

According to an April 11, 2000 treatment note, the Veteran was "somewhat" more agitated due to sleep difficulties over the past couple days.  The Veteran reported "vivid" memories of his service in the Republic of Vietnam.  Despite being more agitated, the Veteran expressed continued pleasure with his circumstances.

On April 18, 2000, the Veteran reported that he exhausted his prescription medication and, as a result, began feeling more anxious.  Beyond anxiety, the Veteran reported that his life continued to be stable.  Although he spent the majority of his time by himself, he reported going to the library often to keep up with current events.

An April 25, 2000 psychologist's note demonstrated that the new medication was helping the Veteran and that he was less isolated.  The Veteran reported that he was going to be begin swimming and exercising, and he expressed eagerness about meeting new people.  

On May 2, 2000, a VA psychologist observed that the Veteran smelled of alcohol, but the Veteran claimed that it was alcohol from cough syrup.  The Veteran was described as being more "revved up" than usual, but that he was not hostile or out of control.  The Veteran reported sleeping difficulties and nightmare about wartime experiences.  The psychiatrist recommended an adjustment to the Veteran's medication and methods of managing anxiety.  The Veteran also discussed his nightmares and plans were made to further explore the Veteran's inservice traumatic events.

The evidence of record dated from May 17, 1999 to May 3, 2000, included a GAF score of 43, indicating serious PTSD symptoms or any serious impairment in social, occupational, or school functioning.  This GAF score was assigned at the conclusion of the May 17, 1999 VA examination.  Two days into his hospitalization, a GAF score of 50 was assigned following a review of his medical history, a physical examination, and a mental status examination.  On May 17, 2000, a VA medical professional opined that the highest GAF score assignable over the previous year was 40, marking a period of time from May 17, 1999 to May 17, 2000.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The evidence of record relevant to this time period demonstrated that the Veteran reported experiencing symptoms of PTSD, but "not as often as he used to."  He also reported that he "occasionally" went to a veterans service organization to "see some of the guys," and that he went to a library almost every day to check out movies.  He reported that he and his spouse had lived apart for 13 years, and that he had not worked since 1993.  He denied suicidal and homicidal ideations; persecutory ideation; auditory or visual hallucinations; and was alert and oriented upon examination.   

His PTSD during this time period was manifested by flashbacks; depression; sleep difficulties, including insomnia; isolation; poor concentration; poor eye contact; thought processes that showed a paucity of ideation and a pattern of admitting to negative views about others and the future; hopelessness; conflict with authority figures and members of the opposite sex; exhaustion; impaired insight; a disconnection from his feelings; anxiety around other people; feelings of alienation; chronic tension and nervousness; a difficult time discussing wartime events; easy anger; and "vivid" memories of his service.  However, after he was prescribed a new medication on March 28, 2000, the Veteran reported that he was sleeping better and was less anxious.  He also expressed pleasure that his life was more stable than it had been in the previous 10 years, and began thinking more about plans for the future.  By April 25, 2000, the new medication was helping the Veteran become less isolated.  He reported that he was going to begin swimming and exercising, and expressed eagerness about meeting new people.  On May 2, 2000, a psychologist observed that the Veteran smelled of alcohol and was more "revved up" than usual, but was not hostile or out of control.  The Veteran endorsed sleeping difficulties and experiencing nightmares about his wartime experiences.  

From May 17, 1999, to May 3, 2000, the Veteran's service connected PTSD has been assigned a 50 percent disability rating.  Based on a longitudinal review of the Veteran's claims file, the evidence relevant to this time period does not demonstrate and does not more nearly approximate PTSD manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affects the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  Specifically, the Veteran consistently denied suicidal ideations.  Further, there was no evidence of obsessional rituals; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or near-continuous panic that affected his ability to function independently, appropriately, or effectively.  While the Veteran's PTSD was manifested by depression from May 17, 1999 to May 3, 2000, there was no evidence that this depression affected his ability to function independently, appropriately, or effectively.  He lived by himself, went to a veterans service organization functions, regularly checked out movies at a library, and started swimming and exercising.  

Also, the evidence relevant to this time period does not demonstrate and does not more nearly approximate PTSD productive of total occupational and social impairment due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  Id.  Upon examination, the Veteran's perceptual system showed no auditory or visual hallucinations, and he was alert and oriented.  Although the Veteran reported that he preferred isolation because he was better able to manage his PTSD symptoms, there was no evidence of grossly inappropriate behavior or a persistent danger of hurting himself or others.  Moreover, although the Veteran's brother served as his Social Security payee, the Veteran was able to live alone, navigate his way to veterans service organization functions, and check out movies from a library.  Further, there was no evidence of an inability to perform activities of daily living or loss of memory of his name, names of his close relatives, or his occupation.  

Taking into consideration all the pertinent evidence of record relevant to this time period, to include the Veteran's GAF scores, and based on the totality of the evidence in accordance with all applicable legal criteria, the Board finds the criteria for a rating of 70 percent or 100 percent for the Veteran's service-connected PTSD have not been met.  Id.  Consequently, a rating in excess of 50 percent for the Veteran's PTSD is not warranted from May 17, 1999 to May 3, 2000.  

B.  In Excess of 50 Percent from July 1, 2000 to March 1, 2001

On May 3, 2000, the Veteran was admitted to a VA medical center for alcohol dependence and PTSD.  A May 5, 2000 mental health clinic admission note demonstrated that the Veteran reported that he was in his "usual state of health" until four days prior to his admission into the VA medical center at which time he started experiencing flashbacks and being "jumpy."  He claimed that these symptoms were triggered by hearing helicopters outside.  He attempted to quell these symptoms by watching television and listening to the radio, but was unable to drown out the helicopter noise.  He continued to take his medication despite complaints of a bad taste and interference with his sleep.  On the day of his admission, he stated he had consumed two to three beers to help him sleep.  The Veteran became intoxicated and was taken to a local hospital before being transferred to the VA medical center.  At the time of this admission, the Veteran reported that he lived alone and was unemployed.  He reported marijuana use, once every two weeks and intermittent alcohol use.  He claimed that he could go for days without drinking, but would then meet up with his "buddies" and start drinking again.  After a physical examination, a mental status examination revealed the following:  poor eye contact; no psychomotor agitation or retardation, but had a resting tremor of his hands; clear speech; moderate depression; appropriate affect that showed no increase or decrease in intensity or range; correctly oriented; poor recall; clear sensorium; below average intellectual functioning; coherent, logical, goal-directed thought; no tangential or circumstantial thought; no loose associations; no delusions or hallucinations, but reports "seeing things" in his sleep; thought content primarily focused on PTSD symptoms and flashbacks; no suicidal or homicidal ideations; fair insight and judgment; and poor abstracting ability.  The diagnosis was PTSD and depression, and a GAF of 50 was assigned.

According to a May 10, 2000 discharge summary, the Veteran reiterated his reported that he was in his usual state of health until four days prior to his admission.  He said that he heard helicopters outside and started experiencing flashbacks and being "jumpy."  Upon admission, the Veteran was "shaky" and his blood pressure was high.  During the course of hospitalization, his PTSD symptoms resolved.

On May 11, 2000, the Veteran was transferred to a different aspect of the VA medical center in order to treat his alcoholism.  According to a May 17, 2000 psychosocial mental health assessment, a diagnosis of PTSD "by history" was rendered with a GAF score of 40.  Significantly, the medical professional also opined that the highest the Veteran's GAF score had been within the last year was also 40.  

A June 1, 2000 discharge summary demonstrated that the Veteran abused alcohol for more than 35 years.  He was hospitalized in 1996 with acute alcohol withdrawal; a diagnosis of alcoholic hallucinosis was rendered.  Leading up to his May 3, 2000 hospitalization, the Veteran endorsed episodes of binge drinking, but that he was only drinking occasionally and limited himself to six beers per occasion.  Upon his June 1, 2000 discharge, the diagnoses were alcohol dependence, nicotine dependence, and PTSD with a GAF score of 50.

The Veteran was hospitalized from May 3, 2000 until June 1, 2000 due to alcohol dependence and PTSD.  Although he was discharged on June 1, 2000, the Veteran's total rating for this hospitalization extended throughout the entire month.  See 38 C.F.R. § 4.29 (2010).  

On July 5, 2000, the Veteran underwent a VA examination to ascertain the severity of his service-connected PTSD.  The Veteran endorsed a history of substance abuse, including alcohol and marijuana, which began during his active duty service and continued for many years thereafter.  He reported being treating by a VA psychiatrist for alcohol dependence since 1983.  He also endorsed a history of being cited for disorderly conduct and driving under the influence, but did not provide an approximate date for either offense.  After briefly discussing his inservice stressors, the Veteran reported that he had been married twice.  His first marriage lasted about five years and produced two sons.  His second marriage lasted for one year and produced a daughter, who he sees "occasionally."  The Veteran has been separated from his second spouse since 1987.  Occupationally, the Veteran reported that he worked at 10 jobs since his service discharge, the longest of which was for nine years as a delivery truck driver.  He stopped working in 1993, stating that he was subsisting on Social Security and VA disability benefits, and was living with a friend.

The Veteran complained of depression "at times," but that he felt better because of his medication.  He reported past difficulties sleeping, but that this lessened as a result of taking his medication.  The Veteran stated that he was always scared, never slept, and carried a firearm at all times for "security purposes," but did not specify when he did these symptoms/behaviors occurred.  He endorsed recently drinking to overcome his depression, difficulty concentrating, and an exaggerated startle response.  He claimed that he jumps "every" time he hears "any" loud noise, especially fireworks during Fourth of July celebrations.  The Veteran also reported hypervigilance, stating that he was cautious about who was behind him or at his side.  He also said that he felt as though the Vietnamese were following him.  Further, the Veteran reported nightmares of inservice events and flashbacks that occurred up to four times per week.  On these occasions, he stated that he would wake up in cold sweats; however, he claimed that these symptoms were not "as bad" since he started taking his medication one month ago.  He reported acting or feeling that inservice events were recurring.  He also endorsed intense psychological distress at exposure to events that symbolized or resembled an aspect of his inservice traumatic events, including anniversaries of those events.  He said that he attempted to avoid activities or situations that aroused recollection of his service in Vietnam.  Further, the Veteran claimed a markedly diminished interest in significant activities, feelings of detachment from others, a restricted range of affect, and being unable to experience feelings of love.

Upon examination, the Veteran was alert; casually groomed; cooperative; looked older than his stated age; and talked coherently and relevantly, but with diminished psychomotor activity.  His mood was depressed.  He denied suicidal and homicidal ideations, and his affect was appropriate.  He denied delusions and hallucinations; was oriented to time, place, and person; his remote and recent memory was fair; and his intellectual functioning was "average."  His general fund of knowledge was "fairly good," and his judgment and insight were "fair."  The examiner also observed that the Veteran was "preoccupied" with his PTSD symptoms.  The diagnoses were PTSD; alcohol dependence, by history; and nicotine dependence, by history, with a GAF score of 60.

On October 31, 2000, a VA psychologist stated that the Veteran ceased drinking alcohol and smoking 6 months ago, and that the Veteran was feeling much better about his life.  The psychologist found that the Veteran's medication helped him relax and allowed him to sleep well at night.  The Veteran reported that he had recently gone on a trip to visit his relatives.  He said that he enjoyed himself and was treated well by everyone.  The psychologist opined that the Veteran's PTSD symptoms had subsided and that the Veteran was doing "very well." 

A December 5, 2000 psychologist's note showed that the Veteran occasionally had nightmares about his inservice experiences, but that the frequency and intensity had lessened.  The psychologist observed that the Veteran's new medication regimen had "gone a long way" toward reducing his anxiety and allowed him to gain control over his life.

A December 12, 2000 psychologist's note demonstrated that the Veteran's PTSD remained stable, and that he was "upbeat" about his then current life situation.  He responded "very well" to his medication regimen.  The Veteran reported that his thoughts and dreams regarding his active duty service had subsided.

According to a December 19, 2000 VA psychologist's note, the Veteran's condition remained stable.  He was characterized as somewhat of a "recluse," but that he was not distressed by this.  The Veteran was described as being positive about the direction of his life.

On January 9, 2001, a VA psychologist stated that the Veteran's condition remained stable.  He also observed that the Veteran was becoming more aware of the connection between his inservice experiences and his current symptoms and feelings.  The psychologist stated that one of the Veteran's most important issues was his mistrust of others, which was traced back to his superiors during his active duty service.  This mistrust "evolved" into an interpersonal style characterized by avoidance and detachment, which kept the Veteran from feeling vulnerable, but also prevented him from developing intimate relationships.  

A January 22, 2001 VA psychologist's note demonstrated that the Veteran felt guilty about refusing to go on patrol while in Vietnam a few days before his service discharge.  The Veteran reported that everyone on that patrol was killed, and he felt that he could have prevented their deaths had he walked point.

On February 5, 2001, a VA individual psychotherapy note showed that the Veteran harbored a general mistrust of others and stayed detached and uninvolved in others' lives.  His inservice experiences contributed to a firmly embedded dislike for authority.  The Veteran did not respond well to being ordered around or being treated like a child.

On February 8, 2001, a VA treatment note demonstrated that the Veteran experienced social isolation and mistrust of others.  He expressed a "strong" need for privacy, but also recognized it was important for him to connect with others in a meaningful way.  He expressed eagerness about entering a VA domiciliary and treatment program.  The psychologist described the Veteran as a "motivated patient" that had made a lot of progress in the past few months.

A February 15, 2001 VA psychologist's note demonstrated that the Veteran felt good about involvement in VA treatment, and recognized his progress in gaining control over his drinking and anxiety.  The psychologist described the Veteran as an independent man who prided himself on his mechanical skills and improvisation skills.  The Veteran reported that he spent time working on his car and other mechanical devices.

According to a February 20, 2001 VA psychologist's note, the Veteran's PTSD continued to remain stable.  Moreover, the Veteran remained "upbeat" and optimistic about his future.  He expressed pride in what he had been able to accomplish since he stopped drinking alcohol.  The psychologist observed that the Veteran utilized his support system well, and that he done a good job facing each day with a positive attitude.  

From July 1, 2000 to March 1, 2001, the only GAF score assigned was at the conclusion of the July 5, 2000 VA examination and indicated moderate symptoms or moderate difficulty in social, occupational or school functioning.  The Board will consider all the pertinent evidence of record relevant to this time period, including the July 5, 2000 GAF score, and render a decision based on the totality of the evidence.  See Carpenter, 8 Vet. App. at 242; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186.

The evidence of record relevant to this time period demonstrates that the Veteran reported depression and drinking to overcome depression, sleeping difficulty, difficulty concentrating, an exaggerated startle response, hypervigilance, nightmares, flashbacks, acting or feeling that inservice events were recurring, intense psychological distress upon exposure to events that symbolized or resembled an aspect of his inservice traumatic events, avoidance behaviors, a markedly diminished interest in significant activities, feelings of detachment from others, a restricted range of affect, and being unable to experience feelings of love.

Upon clinical examination, the Veteran was alert; casually groomed; pleasant; cooperative; talked coherently and relevantly, but with diminished psychomotor activity; no psychosis; no suicidal and homicidal ideations; appropriate affect; no delusions and hallucinations; oriented to time, place, and person; fair remote and recent memory; "average" intellectual functioning; a "fairly good" general fund of knowledge; "fair" judgment and insight; looked older than his stated age; depressed mood; nightmares; flashbacks; social isolation; mistrust of others; avoidance; detachment; and guilt.

From July 1, 2000 to March 1, 2001, the Veteran's service connected PTSD has been assigned a 50 percent disability rating.  Based on an extensive review of the Veteran's claims file, the evidence relevant to this time period does not demonstrate and does not more nearly approximate PTSD manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affects the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Also, the evidence relevant to this time period does not demonstrate and does not more nearly approximate PTSD productive of total occupational and social impairment due to persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time and place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

During this period, the Veteran stopped drinking alcohol and smoking cigarettes.  A new medication regimen helped reduce his anxiety, allowed him to sleep well at night, and allowed him to "gain control over his life."  Shortly after starting the new regimen, the Veteran reported that his thoughts and dreams regarding his active duty service had subsided.  He was described at various points as being "upbeat," optimistic about his future, and as having a positive attitude.  Moreover, he was characterized as being a "motivated patient" that had made a lot of progress and was eager to enter a treatment program.  Although the Veteran was "somewhat" of a recluse and was socially isolated, he started to recognize the importance of connecting to others in a meaningful way.  To that end, he went on a trip to visit his relatives, after which he said that he enjoyed himself and was treated well by everyone.  Additionally, a psychologist found that the Veteran was able to utilize his support system well.  The Veteran also reported that he spent time working on his car and other mechanical devices.  

Taking into consideration all the pertinent evidence of record relevant to this time period, to include the Veteran's GAF scores, and based on the totality of the evidence in accordance with all applicable legal criteria, the Board finds the criteria for a rating of 70 percent or 100 percent for the Veteran's service-connected PTSD have not been met.  Id.  Consequently, a rating in excess of 50 percent for the Veteran's PTSD is not warranted from July 1, 2000 to March 1, 2001.  

C.  In Excess of 70 Percent on and after July 1, 2001

On March 1, 2001, the Veteran was admitted to a domiciliary and treatment program.  Upon admission, the Veteran underwent a brief examination.  A mental status examination demonstrated that the Veteran was somewhat short of breath, pleasant, and cooperative.  His thought was logical and coherent.  His mood was "okay."  He denied suicidal and homicidal ideations.  There was no psychosis.  The Veteran reported occasional nightmares and flashbacks of his service.  The examiner deemed his to be of average intelligence.  The diagnosis was PTSD with a history of alcohol abuse.  No GAF score was assigned.

A July 6, 2001 VA progress note demonstrates that the Veteran engaged in assigned tasks for 60 minutes with increasing concentration, but appeared "indifferent" upon project completion.  Praise and approval were required for acknowledgement of a successful outcome.  He exhibited assertiveness in obtaining needs, and adequately organized for task activities.  He also appropriately conversed with the therapist and staff members, and he increased his verbalization with other members of the therapy group.  His appearance was appropriate.

According to an August 1, 2001 VA psychotherapy treatment report, the Veteran stated that he was going on a trip with his father.  He was instructed of methods that he could employ to improve their relationship.  An August 29, 2001 report demonstrated that the Veteran "expressed great satisfaction" about taking the trip with his father to their old homestead.

The evidence of record demonstrates that the Veteran experienced a cardiovascular accident/right medullary infarction on September 1, 2001.

On October 31, 2001, the Veteran attended an annual reunion for graduates of the domiciliary and treatment program.

According to a November 7, 2001 VA psychotherapy group report, the Veteran was reminded by a psychologist of how many things he was doing well despite his recent medical issues.  The nature of the "things" the Veteran was doing well was not provided.

On February 25, 2002, the Veteran underwent a VA examination to ascertain the severity of his service-connected PTSD.  The Veteran reported that his two marriages produced 3 children, then aged 15, 27, and 28, none of which he had a close relationship with.  He stated that he had been unemployed since 1993, and that he was receiving Social Security disability benefits.  The Veteran stated that he rented half of a house that his brother owned.  The Veteran did his own laundry, grocery shopping, and cooking.  Further, he was able to manage his finances, but preferred that his brother serve as his payee.  He endorsed having romantic relationships, but that they were "off and on."  He stated that he was not then involved nor was he interested in getting involved in a relationship.  The examiner reviewed the Veteran's treatment records and noted an "extensive" history of alcohol use, cocaine abuse, and marijuana abuse.  The examiner then reviewed the Veteran's family history and military history.  

The Veteran reported intrusive thoughts; sleep disturbances, including "frequent" dreams about his service in Vietnam and waking up from nightmares in a cold sweat; and depression.  He also reported that he carried a gun for protection; always felt nervous; and was depressed, paranoid, and unable to relax "most of the time."  He further stated that he was "always having" suicidal thoughts, had no friends, and had not seen his children since Christmas 2000.

A mental status examination demonstrated that the Veteran had adequate personal hygiene; no impairment of thought processes or communication; no delusion or hallucinations; appropriate behavior; no suicidal or homicidal plan, but suicidal thoughts; no memory loss or impairment; relevant, logical, and coherent speech, but of slow rate, low volume, and delayed in response to questions; poor and evasive eye contact; anger; hostility; nightmares; flashbacks; sleep difficulties; difficulty concentrating; hypervigilance; exaggerated startle response; avoidance behavior; diminished interest in significant activities; feelings of detachment; depressed mood; poor judgment; poor insight; difficulty adapting to stressful situations; unable to maintain effective relationships; and subjective reports of impaired impulse control.  The examiner then opined:

[The Veteran's] co[-]morbidities are alcohol dependence, in remission, marijuana and cocaine abuse, in remission, and depression or dysthymia.  I would say that these are not co[-]diagnoses but they are all a part of his PTSD syndrome.  PTSD patients are prone to developing substance abuse or substance dependence, anxiety disorder, depression, and physical disorders.  On top of this [the Veteran] has borderline intellectual functioning which explains why he has poor coping skills.  

. . . .

First of all, the [V]eteran has not been able to work since 1993.  He said that he is not an alcoholic but he is self-medicating until he passes out or blacks out.  He has a history of personality disorder, not otherwise specified.  He has difficulty in his psychosocial life.  He is unable to work well with others.  He has difficulty in relationships.  He is in no relationship at present.  He is not able to accept supervision and criticism.  He is not flexible.  His concentration is reduced and his memory is below average.  Since his other co[-]morbidities are part of the PTSD spectrum, I could say that PTSD is severely affecting his life.  It is not possible to differentiate the service connected PTSD and his history of alcohol dependence, history of cocaine and marijuana abuse plus the depression and dysthymia because they are all part of his PTSD syndrome.  Rather, I would give him a GAF . . . score of 42.

In March 2003, the Veteran's occupational therapist submitted a statement in support of the Veteran's claim.  Therein, the therapist stated that she worked with the Veteran once per week for 90 minutes.  She stated that the Veteran frequently attempted to isolate himself, was easily irritated, and was recently more anxious, with a decreased frustration tolerance.  The Veteran did not initiate conversation with other group members, but was friendly when approached.  The therapist said that the Veteran tended to be impulsive, chose the simplest manner for decision making, problems solving could be demanding, and the Veteran had a mistrustful manner.

In March 2003, the Veteran's younger son, J.P., submitted a statement in support of the Veteran's claim.  He stated that he saw the Veteran twice per month.  J.P. then stated that the Veteran's PTSD rendered him very agitated and very short.  He also said the Veteran was very "sheltered."  J.P. said that when he visited the Veteran, the visits were very brief.  J.P. asserted that the Veteran's PTSD was manifested by cold sweats, jitteriness, and nervousness.  Further, J.P. stated that the Veteran lost his ability to function in everyday life because of his PTSD.

In March 2003, the Veteran's older son, J.P., Jr., submitted a statement in support of his claim.  J.P., Jr. stated that he saw the Veteran "monthly," and that the most noticeable effect of the Veteran's PTSD was his inability to socialize.  Further, J.P., Jr. said that the Veteran was impatient, nervous, often very reclusive, easily bothered by crowds, and preferred isolation.  He also said that the Veteran was aggravated by his nieces and nephews running and playing.  Moreover, J.P., Jr. stated that the Veteran did not have a telephone until sometime in 2002, suggesting that the Veteran was extremely isolated.  He stated that he was never able to attend a sporting event, or go to an amusement park or theater with the Veteran because of the Veteran's PTSD. 

In March 2003, the Veteran's former spouse, K.P.C., also submitted a statement in support of the Veteran's claim.  She stated the she saw the Veteran "several times" each year, and that the Veteran's PTSD disabled him from engaging in activities, characterizing him as being "extremely limited."  She further stated that the only "activity" he did was attending doctor's appointments.  K.P.C. observed that the Veteran's PTSD was manifested by nightmares, night sweats, increasing distrust, and violence.  K.P.C. submitted a contemporaneous letter wherein she stated that the Veteran was very nervous, was "on edge" all of the time, experienced night sweats, nightmares, and was increasingly distant and violent.  She said that this contributed to their divorce.

In a December 15, 2009 letter, M.M., M.D., stated that the Veteran was being treatment for PTSD via individual and group therapy, in addition to medications.  Dr. M.M. stated that the Veteran actively engaged in his treatment and experienced "some" improvement in his symptoms and his quality of life over the past five years.  Despite this improvement, Dr. M.M. said that the Veteran continued to experience "episodes," during which his symptoms increase in both frequency and intensity.  These episodes generally occurred in response to life stressors, ongoing physical health problems, traumatic reminders, and anniversaries of his war traumas.  During these episodes, the Veteran experienced (1) difficulties with concentration and memory, which resulted in disorganization and frustration; (2) suspiciousness and distrusting, which caused him to misinterpret people's actually intentions and damaged relationships leading to isolation; and (3) the ability to manage irritability was poor, and was only good in the best of circumstances.

On May 2, 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected PTSD.  The examiner noted that the Veteran graduated from a chemical dependency treatment program in 2003.  The Veteran was transferred the Center for Stress Recovery where he had been an active patient "for years."  The examiner observed that the Veteran celebrated his third year of sobriety in September 2003.  It was noted that the Veteran improved his relationships with immediate and extended family members and engaged in a myriad of other activities, such as sewing, motorcycles, playing music, and losing weight.  In May 2009, the examiner noted that the Veteran's psychotherapist characterized the Veteran's PTSD symptoms as "mild to moderate," but that his dreams had increased in frequency.  The psychotherapist wrote that the Veteran was spending time with his family, working on his car, and looking forward to travelling to Kentucky and West Virginia to visit relatives.  The examiner further noted that, in August 2009, Dr. M.M. found that the Veteran was "doing well," and that his condition was stable.  Further, Dr. M.M. found no evidence of psychosis, no evidence of major mood disturbance, no suicidal or homicidal ideations, and that the Veteran was cooperative, pleasant, and appropriate.  The examiner opined that these records indicated an upward trend in the Veteran's interpersonal functioning rather than an increase in functional deficits.  The Veteran reported that his hobbies included travel, spending time family, reading mechanic books, fixing his car, sewing, music, watching television, and socializing with acquaintances from his apartment building or friends from his therapy group.  He denied new legal problems, violence or assaultiveness, suicide attempts, and other self-harm.  He also denied substance abuse, and endorsed subsisting on Social Security and VA disability benefits and a small inheritance.  At the time of this examination, the Veteran lived in his own apartment and that he felt safe in his apartment building.  He stated that his house was very clean because he was "feeling good."  With respect to meaningful relationships, he stated that his longtime "lady friend" died in 2003.  He also reported that he was close with his sons and his first ex-spouse.

The Veteran drove himself to the examination location and appeared for the examination on time.  His clothes were "rumpled," he was missing a few teeth, had a ruddy complexion, and his personal hygiene was "fair."  The Veteran was pleasant, cooperative, engaging, and polite.  His demeanor was pleasant; he was not psychotic, had no impaired thinking, no aberrant perceptions, and displayed no evidence of being a risk to himself or someone else.  A mental status examination did not demonstrated impaired thinking or communication or delusion or other psychotic behavior.  The Veteran's eye contact was within normal limits.  He was pleasant, cooperative, open, and flexible in terms of schedule.  The Veteran denied suicidal ideation, but endorsed some homicidal ideation, with no plan or intent.  He said that such ideation "come and goes," and there was no evidence of gestures or attempts since the early 1970's.  With respect to his memory, the Veteran indicated that he got confused "sometimes," and was careful not to leave his house if his medication affected him "badly."  He was oriented to time, place, and date; there was no evidence of cognitive impairment.  The Veteran characterized his anxiety level as about an 8 on 10-point scale.  He claimed that his anxiety level was elevated when he felt hurried or pressured.  The Veteran stated that his depression level was about a 5 on a 10-point scale.  The examiner noted mood shifts during the examination, and observed that the Veteran became tearful at one point.  The Veteran endorsed thinking a lot about Cambodia and "the lost boys."  His speech rate, flow, volume, and intonation were all within normal limits.  There was no constriction of his affect, expressing a broad range of affect during the examination.  With regard to his ability to sleep, the Veteran stated that it was "very broken."  He claimed that he slept two to three hours at a time, and about 4.5 hours at night.  He also stated that he took "a number" of naps during the day.  The Veteran reported that his appetite fluctuated "up and down," but that he was down to 175 pounds from 205 pounds following gall bladder surgery in the previous year.  He stated that there was no significant change in his motivation, and the examiner observed that the Veteran had "relatively good" energy for his age.  Further, the Veteran had an optimistic perception on a number of issues.  In sum, the examiner determined that the Veteran continued to exhibited symptoms of PTSD "albeit at a milder level than has been previous reported."  The examiner found that the Veteran was not housebound, had some meaningful relationships, drove a car, regularly attended treatment, and was sober.  Psychometric testing resulting in a score that was "significantly higher" than was expected on the Mississippi Combat Scale.  Moreover, his total score on this as well, as on the PTSD Checklist-Civilian, were above the cutoff scores associated with PTSD.  On the Blessed Orientation-Memory-Concentration Scale, his scores were not clinically significant.  The diagnosis was PTSD, with a GAF score of 60.  The examiner stated that the GAF score represented that the Veteran's PTSD symptoms were mild to moderate: his interpersonal impairment, mild; and his occupational impairment and overall quality of life, moderate.

On February 25, 2002, the Veteran was assigned a GAF score of 42, which indicated serious or any serious impairment in social, occupational, or school functioning.  The only other GAF score that was assigned on and after July 1, 2001, was the result of the May 2, 2010 VA examination.  On that occasion, the examiner assigned a GAF score of 60, indicating moderate symptoms or moderate difficulty in social, occupational or school functioning.  While an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See Carpenter, 8 Vet. App. at 242; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186. 

The Veteran reported intrusive thoughts; sleep disturbances, including "frequent" dreams about his service in Vietnam and waking up from nightmares in a cold sweat; and depression.  He also reported that he carried a gun for protection; always felt nervous; and was depressed, paranoid, and unable to relax "most of the time."  He further stated that he was "always having" suicidal thoughts.

During the early portion of this time period, the Veteran's PTSD was productive of concentration and memory difficulties.  He also tended to isolate himself and was easily irritated.  Further, he experienced a decreased frustration tolerance; distrust and/or suspiciousness; jitteriness/nervousness; flashbacks; a dislike of crowds; sleep difficulties, including nightmares and cold sweats; hypervigilance; feelings of detachment; depression and dysthymia; and impaired impulse control.  He exhibited poor and evasive eye contact; anger/hostility; an exaggerated startle response; avoidance behavior; diminished interest in significant activities; poor judgment; poor insight; difficulty adapting to stressful situations; and an inability to maintain effective relationships.  The February 25 2002, VA examiner opined that the Veteran's PTSD was "severely affecting his life."

Over the course of this time period, however, the evidence indicates that the Veteran's PTSD symptoms decreased in severity.  The Veteran did his own laundry, grocery shopping, cooking, and was able to manage his finances, but preferred that his brother continue to serve as his payee.  He attended an annual reunion for graduates of the domiciliary and treatment program.  He went on a trip with his father to their old homestead and, afterward, "expressed great satisfaction."  He reported improved his relationships with immediate and extended family members, and that he engaged in a myriad of other activities, such as sewing, motorcycles, playing music, working on his car, reading mechanic books, traveling to visit relatives, socializing with neighbors, and losing weight.  By May 2009, his PTSD symptoms as were "mild to moderate," even though his dreams/nightmares had increased in frequency.  By August 2009, the Veteran was "doing well," his condition was stable, there was no evidence of psychosis or major mood disturbance, and he denied suicidal or homicidal ideations.  

By May 2, 2010, he stated he was "feeling good," and that he was close with his sons and his first ex-spouse.  His personal hygiene was "fair."  He was pleasant, cooperative, engaging, polite, not psychotic, with no impaired thinking, and no aberrant perceptions.  He did not display evidence of being a risk to himself or others.  There was no impaired thinking or communication, no delusion or other psychotic behavior, and his eye contact was within normal limits.  He was open and flexible in terms of schedule; he denied suicidal ideation, but endorsed some homicidal ideation, without plan or intent.  Although the Veteran indicated that he got confused "sometimes," he was oriented to time, place, and date and there was no cognitive impairment.  His speech rate, flow, volume, and intonation were all within normal limits.  There was no constriction of his affect.  During the May 2, 2010 VA examination, he expressed a broad range of affect.  He reported no significant change in his motivation, and the examiner found that his energy was "relatively good" for his age.  The examiner found that the Veteran harbored optimistic perceptions and was not housebound.  The Veteran had meaningful relationships, despite his anxiety, depression, mood shifts, and sleep difficulties. 

On and after July 1, 2001, the Veteran's service-connected PTSD has been assigned a 70 percent evaluation.  Based on an extensive review of the Veteran's claims file, the evidence relevant to this time period does not demonstrate and does not more nearly approximate PTSD productive of total occupational and social impairment due to persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting his self or others, an intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Taking into consideration all the pertinent evidence of record relevant to this time period, to include the Veteran's GAF scores, and based on the totality of the evidence in accordance with all applicable legal criteria, the Board finds the criteria for a rating of 100 percent for the Veteran's service-connected PTSD have not been met.  Id.  Consequently, a rating in excess of 70 percent for the Veteran's PTSD is not warranted from July 1, 2001.

II.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  

From May 17, 1999 to May 3, 2000, the Veteran's PTSD was manifested by flashbacks; depression; sleep difficulties, including insomnia; isolation; poor concentration; poor eye contact; thought processes that showed a paucity of ideation and a pattern of admitting to negative views about others and the future; hopelessness; conflict with authority figures and members of the opposite sex; exhaustion; impaired insight; a disconnection from his feelings; anxiety around other people; feelings of alienation; chronic tension and nervousness; a difficult time discussing wartime events; easy anger; and "vivid" memories of his service.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but the evidence demonstrates that those manifestations are not present from May 17, 1999 to May 3, 2000.  The criteria for a 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration from May 17, 1999 to May 3, 200 is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

From July 1, 2000 to March 1, 2001, the Veteran's PTSD was manifested by coherent and relevant speech, but with diminished psychomotor activity; "fair" remote and recent memory; "fair" judgment and insight; avoidance behavior; depression; sleeping difficulty; difficulty concentrating; an exaggerated startle response; hypervigilance; nightmares; flashbacks; acting or feeling that inservice events were recurring; intense psychological distress upon exposure to events that symbolized or resembled an aspect of his inservice traumatic events; a markedly diminished interest in significant activities; feelings of detachment from others; a restricted range of affect; being unable to experience feelings of love; social isolation; mistrust of others; and guilt.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are consistent with the disability picture represented by a 50 percent disability rating.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but the evidence demonstrates that those manifestations are not present from July 1, 2000 to March 1, 2001.  The criteria for a 50 percent adequately describe the Veteran's disability level and symptomatology from July 1, 2000 to March 1, 2001.  As such, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration from July 1, 2000 to March 1, 2001 is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

On and after July 1, 2001, the Veteran's PTSD was manifested by concentration and memory difficulties; isolation; easy irritation; a decreased frustration tolerance; distrust and/or suspiciousness; jitteriness/nervousness; flashbacks; a dislike of crowds; sleep difficulties, including nightmares and cold sweats; hypervigilance; feelings of detachment; depressed mood; impaired impulse control; poor and evasive eye contact; anger/hostility; an exaggerated startle response; avoidance behavior; diminished interest in significant activities; poor judgment; poor insight; difficulty adapting to stressful situations; and an inability to maintain effective relationships.  More recently, the Veteran improved his relationships with family members, started a variety of hobbies, socialized with neighbors and members of his therapy group, and traveled.  Moreover, it was noted that his PTSD symptoms began to lessen.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences contemplated by the criteria represented by a 70 percent disability rating.  Evaluations in excess of 70 percent are provided for certain manifestations of PTSD, but the evidence demonstrates that those manifestations are not present on and after July 1, 2001.  The criteria for a 70 percent rating more than adequately described the Veteran's disability level and symptomatology on and after July 1, 2001.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration on and after July 1, 2001 is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of the current ratings for the Veteran's service-connected PTSD at any time during the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time, other than those assigned, during which the Veteran's PTSD has varied to such an extent that ratings greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against evaluations in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); see also Hart, 21 Vet. App. at 509-510.

III.  Earlier Effective Date for Grant of TDIU

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A TDIU may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:  if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received (date of claim).  Id. at 126.  

On June 26, 2001, the Veteran submitted a claim of entitlement to TDIU, which was granted by a November 21, 2001 rating decision and an effective date of July 1, 2001 was assigned based on the 70 percent rating assigned to his service-connected PTSD with the same effective date.  38 C.F.R. § 4.16(a).  Previously, on June 24, 1999, the Veteran submitted a claim of entitlement to TDIU based on PTSD that was deemed to be incomplete by the RO.  He was requested to submitted information necessary to develop and adjudicate his claim by July 14, 2000.  The requested information was not received until July 3, 2001 and, thus, his June 24, 1999 claim was denied.  See Wood, 1 Vet. App. at 193; Turk, 21 Vet. App. at 568.  As the June 24, 1999 claim has been denied and unappealed, the Board will not consider this claim as part of the earlier effective date analysis herein.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010); Servello, 3 Vet. App. at 198.

The Veteran subsequently submitted a claim of entitlement to an increased rating for his service-connected PTSD on April 24, 2000.  Generally, a claim of entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  If a veteran or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether unemployable as a result of that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Because the Veteran submitted a claim of entitlement to TDIU on June 24, 1999, albeit incomplete, the Board finds that the evidence of record at the time the Veteran submitted his April 24, 2000 claim for an increased rating reasonably raised the question of whether the Veteran was unemployable due to his service-connected PTSD.  Consequently, the exception to the general rule allows assignment of an effective date on or after April 24, 1999, if the evidence demonstrates that a factually ascertainable increase in disability occurred.  See 38 C.F.R. § 3.400(o)(2).  Thus, the proper effective date for the award of TDIU is the earliest date on or after April 24, 1999, at which the evidence shows that the Veteran was unable to retain or maintain substantially gainful employment due to service-connected disability.  See Id.; 38 C.F.R. § 4.16(a).

Social Security Administration records demonstrate that the Veteran was found to be disabled since 1992, due to an anxiety disorder and alcohol abuse.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the fact that the Social Security Administration has ruled that a veteran is disabled under Social Security Administration law, does not establish that Veteran is permanently and totally disabled for purposes according to VA laws and regulations).  A March 1996 Social Security Assessment demonstrated that the Veteran's ability to relate to co-workers and supervisors, and his ability to tolerate stress related to employment was mildly to moderately impaired due to alcohol addiction and anxiety.

Based on a May 17, 1999 VA examination, the rating assigned to the Veteran's service-connected PTSD was increased from 30 percent to 50 percent by a June 1999 rating decision.  The VA examiner rendered diagnoses of PTSD and dysthymia, and assigned a GAF score of 43, which indicated serious symptoms or any serious impairment in social, occupational, or school functioning.

To date, service connection has not been granted for alcohol dependence, to include as secondary to the Veteran's service-connected PTSD.  However, according to the February 25, 2002 VA examiner, the Veteran's alcohol abuse was an aspect of the Veteran's PTSD syndrome.  As such, the examiner found that it was not possible to differentiate his alcohol dependence from his service-connected PTSD.

The evidence of record demonstrated that the Veteran had not been employed since 1993, at which time he was a delivery truck driver.  According to the Veteran, accommodations could not be made and, thus, he quit.  The Social Security Administration deemed the Veteran disabled due to anxiety and alcohol abuse, which mildly to moderately impairment his employability.  Since then, the Veteran's PTSD symptoms increased in severity, as demonstrated by the May 17, 1999 VA examination, wherein his symptoms were deemed to be serious or caused serious impairment.  The Board finds that it is factually ascertainable that the Veteran's service connection PTSD, with alcohol dependence, prevented him from obtaining and retaining substantially gainful employment on and after May 17, 1999.  This date falls within the one-year period preceding the Veteran's April 24, 2000 claim and, thus, May 17, 1999, is the appropriate date for the grant of entitlement to TDIU.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).


ORDER

An evaluation in excess of 50 percent for posttraumatic stress disorder for the period from May 17, 1999 to May 3, 2000, is denied.

An evaluation in excess of 50 percent for posttraumatic stress disorder for the period from July 1, 2000 to March 01, 2001, is denied.

An evaluation in excess of 70 percent for posttraumatic stress disorder for the period on and after July 1, 2001, is denied.

An effective date of May 17, 1999 for the awarded of entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


